Citation Nr: 1515895	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Champlain Valley Physicians' Hospital (CVPH) in Plattsburg, New York, on April 11, 2013.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1966 until April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York which denied a claim for reimbursement of medical expenses incurred at a private facility - CVPH - in April 2013.  The Veteran appealed from the denial in this decision, and the matter is now before the Board.


FINDINGS OF FACT

1.  On April 11, 2013, the Veteran received private treatment at CVPH for nonservice-connected back pain, which had its onset three days prior.
 
2.  Care provided at CVPH was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility was feasibly available for treating purposes.


CONCLUSION OF LAW

The criteria for VA payment or reimbursement of unauthorized medical expenses incurred at CVPH on April 11, 2013, have not been met.  38 U.S.C.A. § 1703, 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unreimbursed Medical Expenses

The Veteran is seeking payment of, or reimbursement for, expenses associated with medical treatment at CVPH in Plattsburg, New York on April 11, 2013.  In a May 2013 statement, the Veteran reported that one week prior to the hospital care in question, he "felt a pain in [his] back and figured it would go away in a few days."  Unfortunately, the pain became worse and "[n]ot knowing what the problem was . . . [he] had to seek help immediately."  He called an ambulance, and was taken three miles away to a private hospital, as "[t]he closet VA facility in Albany (163 miles south) was not an option."  The record reflects that the Veteran was seen in the emergency room of CVPH at 9:10 am, with complaints of back pain, diagnosed as a back strain.  He was discharged back to his home the same day, and referred to the VA facility in Plattsburg for follow up.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of a: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran has not established service connection for any disability, nor is he participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, 38 U.S.C.A. § 1703(a)(1), for authorized private treatment is inapplicable.

Hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3) ; 38 C.F.R. § 17.52(a)(3).  There is no requirement for treatment of a "service-connected disability" under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from a VA clinic or hospital to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, the Veteran went directly from his residence to a private hospital, and therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3) is not for application.  In short, the issue of prior authorization is not applicable here, and requires no further discussion. 

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability. 

In the instant case, because there is no dispute that the treatment in question was not rendered for a service-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation that he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2014).

"Emergency treatment" under sections 1725(f)(1) and 1728(c) means medical care or services furnished, in the judgment of VA (A) when VA or other federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a VA facility or other federal facility and such facility is capable of accepting such transfer; or (ii) as a VA facility or other federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a VA facility or other Federal facility, no VA facility or other federal facility agreed to accept such transfer; and the VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a VA facility or other federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the conditions described under 38 C.F.R. § 17.1002(a)-(h), which includes:

(c) A VA or other federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);
      See 38 C.F.R. § 17.1002(c) (2014). 

All elements under § 17.1002 must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]).

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention, is that the nearest VA medical facility was more than 160 miles away from his home, meaning that the facility was not "feasibly available" given the emergency treatment which he needed.  The Board recognizes that the nearest VA hospital, the White River Junction VA Medical Center, is over 90 miles from the Veteran's home and the Albany VA Medical Center is approximately 160 miles.  However VA's Burlington Outpatient Lakeside Clinic is roughly 20 miles away, while the Plattsburgh VA Outpatient Clinic is just three quarters of a mile from the Veteran's home.  A May 2013 note in the record documents that at the time he was taken to CVPH, 9:00 am on a Thursday morning, the VA facility was feasibly available for him to have gone to.  

The Board finds that, even under the light most favorable to the Veteran, the onset of back pain over three days cannot be considered to have been a "medical emergency" of such a nature that an attempt to use the available VA outpatient care facility less than a mile away would not have been considered reasonable by a prudent layperson.

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at CVPH in Plattsburg, New York, on April 11, 2013, and the claim is denied.  38 U.S.C.A. §§ 1725 , 5107 (West 2014).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, VA does not have a duty to notify because the issue presented involves a claim for reimbursement of medical expenses which is governed by the provisions of Chapter 17 of Title 38 of the United States Code, and the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), however, although not explicitly stated, the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  Nonetheless, here VA supplied the Veteran with appropriate notice in a June 2013 letter, prior to readjudication the claim and issuing a statement of the case later that month.

Under 38 C.F.R. § 17.124  (2014), an appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).

The Veteran was informed of the bases of his claim's denial in May 2013, was provided with a notice letter and statement of the case outlining the laws and regulations used in evaluating his claim in June 2013.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A.  VA has also informed the Veteran that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.

The Board finds that the Veteran has been informed of the reason for the initial denial and has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes that the requirements for the fair development of the appeal have been met in this case.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at CVPH in Plattsburg, New York, on April 11, 2013 is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


